DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response  was received on 4/6/22. Claims 3 and 4 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Please note that all of the claims presented in a claim listing shall be presented in ascending numerical order. The listing of the claims must be corrected or the next Office Action will be a non-compliant. 
Specification
The disclosure is objected to because of the following informalities:   
It is unclear how SixC10-x Liz is equivalent to 1:2.7:3.9 or SiC2.7 Li3.9, if x = 1 then, C must = 9 thus, the formula z=a(4.4x+1/6(10-x)) cannot be true.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement on claim 3 is withdrawn because the Applicant amended the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims disclose SixC10-xLiz wherein x can be assume any value from 1 to 9 and z=a(4, 4x + 1/6(10-x)) with a = any value from 0.1 to 1, however, the specification does not show this to be true. Specifically, the Applicant's disclosure states that the SiC2.7Li3.9 where if x =1 then C=9 which implies the claimed invention is false. Appropriate corrections are required.

Claims Analysis
It is noted that claim 3 comprises product-by-process claim limitation, such as “wherein the functional groups or molecular constituents are derived from a gaseous coating agent selected from N2, Co2, CO, O2, N2O, NO, NO2, HF, F2, PF3, PF5 and POF3, and/or liquid coating agent selected from carbonic acid esters, vinyl ethylene carbonate, ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, fluoroethylene carbonate, lithium chelate borate solutions in organic solvents.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since, composite material is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  


Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. on claims 1 and 2 are maintained. The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Troegel et al. on claims 1-4 are maintained. The rejection is repeated below for convenience.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. on claims 1-4 are maintained. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US Publication 2004/0137327).
Regarding claims 1 and 2, the Gross et al. reference disclose composite  comprising lithiated or partially-lithiated graphite and silicon (P51) having particle sizes from about 1 µm. Table 1 discloses the electrochemical potential less than about 2 V measured against Li/Li+.  Therefore, the resting potential must be less than 2V as it is resting. However, it is the position of the Examiner that such properties are inherent, given that the present application utilize similar the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
	
Claim(s) 1-4is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troegel et al. (US Publication 2014/0287315).
Regarding claim 1, the Troegel et al. reference disclose composite comprising lithiated or partially-lithiated graphite and silicon (P29-30) having particle sizes from about 1-100 µm (P64m P136). The Troegel et al. reference is silent in  disclosing the electrochemical potential less than about 2 V measured against Li/Li+.   However, it is the position of the Examiner that such properties are inherent, given that the present application utilize similar the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 2, the Troegel reference discloses that these composites are used as anode active materials that intercalate/deintercalate lithium.
Regarding claims 3 and 4, the composite further comprises a coating layer comprising functional groups that is capable of reacting with lithium (P41).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Huang et al. (US Publication 2013/0344392).
Regarding claim 1, the Huang reference disclose composite comprising graphene and silicon having particle sizes from about 1-100 µm (P6). The Huang et al. reference is silent in disclosing the electrochemical potential less than about 2 V measured against Li/Li+.   However, it is the position of the Examiner that such properties are inherent, given that the present application utilize similar the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 2, the Huang reference discloses that these composites are used as anode active materials that intercalate/deintercalate lithium (Abstract). 
Regarding claims 3 and 4, the composite further comprises a coating layer comprising functional groups that is capable of reacting with lithium (electrolyte forming SEI layers P34, P184).
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. 
The Applicant argues, “Applicant respectfully submits that the Examiner has missed a significant aspect of the claimed invention. The composite claimed in the instant claims includes lithium, and the lithium is mechanochemically combined with the silicon and carbon during the initial formation, and thus exists as part of the claimed composite. Each reference cited by the Patent Office fails to prepare the composite with lithium. In each of the references, the authors are single-mindedly focused on a composite of a carbon source and silicon. Lithium is not added into the compositions, and therefore does not form part of the composite. The only way lithium enters the reference material as part of the charge-recharge cycle within a cell, which will limit the amount and effectiveness of uptake and capacity within that cell.”

However, as claimed, the composite does not appear is not limited to being lithiated or partially-lithiated in the composite i.e. the claim can be interpreted as “lithiated or partially-lithiated graphite” or “graphene and silicon.” It is suggested to amend the claims to include graphene being lithiated or partially lithiated such as “silicon with graphite or graphene” and “the graphite or graphene is lithiated or partially-lithiated.”
In addition, as claimed, there is no evidence that lithiation cannot occur in the composite during operation of electrochemical activity.
The Applicant argues, “Because the references fail to supply a core aspect of the claimed compositions, the references fail as anticipatory references. Thus, the inherency argument also should fall because 1) they are different compositions and 2) they are not made by similar processes. For at least the reasons set forth above, Applicant respectfully submits that all the pending claims are supported, patentable and are allowable over the cited art. The remaining claims not discussed depend from these instant claims, and are similarly allowable. Applicant respectfully requests that all rejections and objections be removed, and that the claims are now in condition for allowance.”
As it is claimed, the composite is the same as the claimed invention and therefore, the rejection stands since the Applicants have not provided any evidence that the prior art cannot inherently have the same properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725